Exhibit 10.3

 

EXCLUSIVE LICENSE AGREEMENT

 

This Exclusive License Agreement (this “Agreement”) is dated as of the 19th day
of March, 2014 (the “Effective Date”), by and between (i) BOSTON SCIENTIFIC
NEUROMODULATION CORPORATION, a Delaware corporation (“Licensor”), and MRI
INTERVENTIONS, INC., a Delaware corporation (“Licensee”).

 

WHEREAS, Licensor and Licensee have entered into a certain Asset Purchase
Agreement, dated as of the date hereof (“Purchase Agreement”) pursuant to which,
on the Effective Date, Licensor is purchasing from Licensee all right, title and
interest in and to the Transferred Intellectual Property (as such term is
defined in the Purchase Agreement);

 

WHEREAS, Licensor has agreed to grant to Licensee an exclusive, royalty-free
license to use the Licensed Patents (as defined herein) included in the
Transferred Intellectual Property for the limited purposes described, and in
accordance with the terms and conditions set forth, in this Agreement; and

 

WHEREAS, Licensee desires to obtain an exclusive license to use such Licensed
Patents for the limited purposes described, and in accordance with the terms and
conditions set forth, in this Agreement.

 

NOW, THEREFORE, in consideration of the premises and mutual promises and
agreements hereinafter set forth, the parties hereto agree as follows:

 

Article I.
Definitions

 

Section 1.01     Certain Defined Terms. The following terms, when used herein,
have the meanings set forth below. Capitalized terms used herein and not
otherwise defined shall have the meanings assigned thereto in the Purchase
Agreement.

 

“Confidential Information” means any and all information disclosed by or on
behalf of one party or any of its Representatives (“Disclosing Party”) to the
other party or any of its Representatives (“Receiving Party”) under this
Agreement, including information relating to the matters which are the subject
of this Agreement and all other information regarding Disclosing Party’s past,
present or future research, technology, know-how, ideas, concepts, designs,
products, markets, computer programs, prototypes, processes, machines,
manufacture, compositions of matter, business plans and operations, technical
information, drawings, specifications, and the like, except information which
is: (a) at the time of disclosure, or thereafter becomes, a part of the public
domain through no act or omission by Receiving Party or its Representatives; (b)
lawfully in the possession of Receiving Party prior to disclosure by or on
behalf of Disclosing Party as shown by Receiving Party’s written records; (c)
lawfully disclosed to Receiving Party by a third party which did not acquire the
same under an obligation of confidentiality from or through Disclosing Party as
shown by written records; or (d) independently developed by Receiving Party
without use of Disclosing Party’s Confidential Information as shown by Receiving
Party’s written records; provided that the exceptions set forth in clauses (b),
(c) and (d) shall not apply to any information included in the Transferred
Intellectual Property.

 

“Grant-Back Field” means all fields of use excluding the fields of (i)
implantable medical leads for cardiac applications, and (ii) neuromodulation.

 

 
 

--------------------------------------------------------------------------------

 

 

“Licensed Patent(s)” means: (a) the patent application(s) described in Section
1.1(i) and (ii) of the Purchase Agreement and designated as Transferred
Intellectual Property; (b) any patent application(s) filed as a provisional,
continuation, division, or continuation-in-part of the patent application(s)
described in clause (a), (c) patents issuing from the patent application(s)
described in clauses (a)-(b) and any extensions, renewals, reissues, revivals
and reexaminations of patents described in clauses (a)-(b); and (d) any foreign
counterpart to the patent application(s) described in clauses (a)-(b) (including
continuations, divisions, or continuations-in-part of such patent applications),
patents issuing therefrom and extensions, renewals, reissues, revivals and
reexaminations thereof.

 

“Licensed Products” means any product, part or other material, process or
service, the identification, discovery, research, development, manufacture,
production, use, marketing, offer for sale, sale, distribution, import or export
of which, absent the license granted pursuant to this Agreement, would
constitute an infringement or misappropriation of the Licensed Patents.

 

“Representatives” means a party’s employees, officers, directors, Affiliates,
subcontractors, agents, successors and assigns.

 

The following table sets forth certain other defined terms and the Section of
the Agreement in which the meaning of each such term appears:

 

 

Section

“Agreement” 

Preamble

“Disclosing Party”

1.01

“Effective Date”

Preamble

“Indemnifying Party”

8.02

“Indemnitee”

8.02

“Licensee”

Preamble

“Licensee Indemnitees”

7.01(b)

“Licensor”

Preamble

“Licensor Indemnitees”

7.01(a)

“Losses”

7.01(a)

“Prosecution Request”

5.01(b)

“Purchase Agreement”

Recitals

“Receiving Party”

1.01

 

Article II.
GRANT OF RIGHTS

 

Section 2.01     License Grant. Subject to the terms and conditions of this
Agreement, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, Licensor hereby grants to Licensee, and Licensee
hereby accepts, an exclusive, worldwide, royalty-free, fully paid-up,
irrevocable right and license, including the right to sublicense in accordance
with Section 2.02 below, under the Licensed Patents, to develop, make, have
made, use, have used, exploit, distribute, promote, market, offer for sale,
sell, have sold, import and export Licensed Products, solely within the
Grant-Back Field.

 

Section 2.02     Sublicenses. Licensee’s right to sublicense its rights under
the Licensed Patents pursuant to Section 2.01 is subject to the requirement that
Licensee shall enter into a written sublicense agreement with each sublicensee
and include in each such sublicense agreement provisions at least as protective
of Licensor and its rights in the Licensed Patents as the terms and conditions
of this Agreement and otherwise sufficient to enable Licensee to comply with
this Agreement. All sublicenses shall expire automatically upon the expiration
of the license granted to Licensee hereunder. Licensee shall be responsible and
liable for any breaches of this Agreement by its sublicensees.

 

 
 

--------------------------------------------------------------------------------

 

 

Section 2.03     Retained Rights. Nothing in this Agreement shall be construed
to confer any rights upon Licensee by implication, estoppel or otherwise to any
technology or to patent rights of Licensor or any other entity, other than the
express licenses to the Licensed Patents as set forth in Section 2.01. Title to
the Licensed Patents will at all times remain vested in Licensor, and Licensor
retains the right (a) to grant licenses to other parties with respect to the
Licensed Patents outside of the Grant-Back Field, and (b) to use the Licensed
Patents in any manner and for any purpose which Licensor deems fit outside of
the Grant-Back Field. Licensor (on behalf of itself and its licensors) retains
all rights not expressly granted herein. No other license, express or implied,
is granted hereby, and Licensee will not use or practice the Licensed Patents in
any other field or for any other purpose, except as expressly set forth in
Section 2.01.

 

Article III.

REPRESENTATIONS AND WARRANTIES

 

Section 3.01     Representations. Each of Licensee and Licensor hereby
represents and warrants to the other party that: (a) it is a corporation duly
organized and validly existing under the laws of the applicable state of its
incorporation, and has all requisite power and authority to execute, deliver and
perform this Agreement and to consummate the transactions contemplated hereby;
(b) this Agreement has been duly authorized, executed and delivered by such
party and it constitutes the legal, valid and binding obligations of such party,
and it is enforceable against such party in accordance with its terms, except to
the extent such enforceability may be limited by bankruptcy, reorganization,
insolvency or similar laws of general applicability governing the enforcement of
the rights of creditors; and (c) neither the execution, delivery and performance
of this Agreement nor the consummation by such party of the transactions
contemplated hereby will violate or conflict with or constitute a default under
any contractual obligation of such party, or any judgment, order or decree
applicable to, or binding upon, such party.

 

Section 3.02     Disclaimer. EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES SET
FORTH IN SECTION 3.01 OF THIS AGREEMENT, LICENSOR MAKES NO OTHER EXPRESS OR
IMPLIED WARRANTY AS TO THE LICENSED PATENTS OR THE LICENSED PRODUCTS AND HEREBY
DISCLAIMS THE SAME. Without limiting the foregoing, this Agreement and the
licenses granted herein do not and shall not be interpreted or construed to
include any requirement to file any patent application or secure or maintain any
patent.

 

Section 3.03     Export. Licensee acknowledges and agrees that it shall not
export or re-export, directly or indirectly (including via remote access), the
Licensed Patents or any Licensed Products or other information or materials it
receives pursuant to this Agreement to any country for which the United States
or any other relevant jurisdiction requires any export license or other
governmental approval at the time of export without first obtaining such license
or approval.

 

Article IV.
CONFIDENTIALITY

 

Section 4.01     Nondisclosure and Nonuse Obligations. Receiving Party shall
not, without the prior consent of Disclosing Party, disclose any of Disclosing
Party’s Confidential Information to anyone for any reason at any time or use any
of Disclosing Party’s Confidential Information for any purpose except as
requested by Disclosing Party or as necessary to exercise its rights or perform
its obligations under this Agreement. If Receiving Party believes in good faith
that it is required by the law of any relevant jurisdiction or pursuant to an
order of a court of competent jurisdiction or that of a competent Governmental
Authority to disclose any of Disclosing Party's Confidential Information, it
shall provide notice to Disclosing Party, to the greatest extent possible, prior
to making such disclosure so as to allow Disclosing Party time to undertake
legal or other action, to prevent such disclosure or otherwise obtain
confidential treatment of such disclosure. In the event that Receiving Party is
compelled to disclose any of Disclosing Party’s Confidential Information by law,
Receiving Party will exercise reasonable efforts to obtain assurance that
confidential treatment will be accorded to any of Disclosing Party’s
Confidential Information so disclosed.

 

 
 

--------------------------------------------------------------------------------

 

 

Section 4.02     Representatives. Receiving Party shall limit dissemination of
Disclosing Party’s Confidential Information to only those of Receiving Party’s
Representatives having a “need to know”, advise each such Representative who
receives Disclosing Party’s Confidential Information that such information is
confidential, and require each such Representative (other than attorneys and
other agents who are already under a professional duty of confidentiality) to
sign and comply with a written agreement obligating it/he/she to observe all of
Receiving Party's obligations hereunder relating to confidentiality and
non-disclosure. Each party further acknowledges that the Disclosing Party’s
disclosure of Disclosing Party’s Confidential Information (including that which
is a process, machine, manufacture, or composition of matter) is not intended to
be an offer for sale or public use. Receiving Party shall not by virtue of this
Agreement, obtain any title to, or any interest or license in, any of Disclosing
Party's Confidential Information, except as contemplated in this Agreement.

 

Section 4.03     Third Party Information. Neither party shall, nor shall it
permit any of its Representatives, to disclose to the other party any
confidential or proprietary information belonging to any third party without the
consent of such party.

 

Article V.
PATENT PROSECUTION; INFRINGEMENT

 

Section 5.01     Prosecution.

 

(a)     [***] shall, at its own expense, control and be solely responsible for
the prosecution and maintenance of the Licensed Patents. Nothing in this
Agreement implies an obligation on [***] to apply for, prosecute or maintain any
patent or patent right, including any Licensed Patent. [***] shall cooperate, at
[***] reasonable request, with the prosecution and maintenance of the Licensed
Patents and in any other proceedings before a patent official or office.

 

(b)     [***] shall have the right, upon reasonable prior written notice to
[***] and reasonable request, to inspect, at [***] sole expense, the prosecution
documents of [***] with respect to the Licensed Patents related to the
Grant-Back Field. The parties agree that such information constitutes
Confidential Information of [***] and that the disclosure of such information is
not intended to constitute a waiver of any privilege, including attorney-client
privilege. In addition, [***] shall provide written notice to [***] prior to
abandoning any patent application or issued patent that is part of the Licensed
Patents. If [***] desires to prosecute any such patent application, or to pay
maintenance fees or annuities to maintain any such issued patent, in any country
that [***] determined was not worthwhile to protect [***] rights, [***] may
provide [***] with a reasonable written request to prosecute such patent
application or maintain such issued patent (a “Prosecution Request”). [***]
shall have thirty (30) days to fulfill the Prosecution Request. If [***] fails
to complete the Prosecution Request within thirty (30) days of receiving the
Prosecution Request, [***] shall notify [***] in writing and if [***] fails to
fulfill the Prosecution Request within ten (10) days after such written notice,
[***] may independently prosecute the patent application or maintain the issued
patent that was the subject of the Prosecution Request, and shall control the
remainder of the prosecution for such patent application or the maintenance of
such issued patent; provided that (a) [***] retains sole and exclusive ownership
of such patent application or issued patent, (b) [***] shall bear all expenses
in connection with the prosecution of any patent application or maintenance of
any issued patent including attorney’s fees and expense, (c) [***] will consult
with [***] and its counsel, regarding any material actions to be taken or not
taken in connection with the prosecution of such patent application or issued
patent and [***] will take into consideration the reasonable requests of [***]
regarding such prosecution actions, and (d) [***] shall not take any action or
fail to take any action in connection with such prosecution or maintenance of
such patent application or issued patent which would adversely affect (i) the
Licensed Patents or [***] ownership thereof, or (ii) [***] ability to practice
the inventions claimed in the Licensed Patents or freedom to operate under the
Licensed Patents outside of the Grant-Back Field.

 

[***] Indicates portions of this exhibit that have been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

 
 

--------------------------------------------------------------------------------

 

 

Section 5.02     Infringement.

 

(a)     If either party learns of any actual, alleged or threatened infringement
or misappropriation of any of the Licensed Patents by a Third Party, such party
shall promptly notify the other party and shall provide such other party with
all available evidence of such infringement or misappropriation.

 

(b)     [***] shall have the sole right, but not the obligation, to bring suit
against any Third Party for infringement or misappropriation of the Licensed
Patents and for controlling such suit; provided, that [***] shall have the right
to participate, at [***] sole expense, in an advisory capacity in the
institution and prosecution of any such suit to the extent it is related
primarily to a field of use within the Grant-Back Field. [***] shall pay all
costs, fees and expenses associated with any enforcement action, other than the
costs, fees and expenses associated with [***] participation in an advisory
capacity.

 

(c)     [***] agrees to assist [***] in any such legal proceedings, at [***]
reasonable request, and [***] shall reimburse [***] for all reasonable expenses
incurred by [***] in providing such assistance, other than the costs, fees and
expenses associated with [***] participation in an advisory capacity.

 

(d)     [***]

 

Article VI.
TERM

 

Section 6.01     Term. This Agreement shall commence as of the Effective Date
and shall remain in effect until the expiration of the last to expire of the
Licensed Patents. For the avoidance of doubt and without limiting any other
remedies available to Licensor under this Agreement or by law or equity, this
Agreement, including without limitation the license set forth in Section 2.01,
is not terminable due to breach.

 

Section 6.02     Survival. The provisions of this Section 6.02, of Sections 3.02
and 5.02 and of Articles 1, 4, 7 and 8 shall survive the expiration of this
Agreement. Nothing herein shall be construed to release either party of any
obligation which matured prior to the expiration of this Agreement.

 

 

 

[***] Indicates portions of this exhibit that have been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

 
 

--------------------------------------------------------------------------------

 

 

Article VII.
RISK ALLOCATION

 

Section 7.01     Indemnification. Licensee will defend, indemnify and hold
harmless Licensor and its subsidiaries, parent corporations, affiliates,
officers, directors, partners, employees, agents, successors and assigns
(collectively, the “Licensor Indemnitees”) from and against any claim, suit,
demand, loss, damage, expense (including their reasonable attorney’s fees and
those that may be asserted by a Third Party) or liability (collectively,
“Losses”) suffered by or imposed upon the Licensor Indemnitee(s) by any Third
Party arising from or related to: (i) any breach of Licensee’s representations,
warranties or covenants under this Agreement; (ii) the development, use,
manufacture, exploitation, marketing, promotion, distribution, sale, export or
import of any Licensed Products, and (iii) any gross negligence or intentional
misconduct by Licensee, its sublicensees (or its or their respective agents,
consultants or employees) in performing its obligations under this Agreement.
The foregoing indemnification action shall not apply in the event and to the
extent that a court of competent jurisdiction determines that such Losses arose
as a result of any Licensor Indemnitee’s gross negligence, intentional
misconduct or breach of this Agreement.

 

Section 7.02     Limitation of Liability. EXCEPT FOR (I) BREACHES OF
CONFIDENTIALITY, (II) AMOUNTS PAYABLE BY LICENSEE PURSUANT TO SECTION 7.02
(INDEMNIFICATION) OR (III) LICENSEE’S INFRINGEMENT OR MISAPPROPRIATION OF
LICENSOR’S INTELLECTUAL PROPERTY RIGHTS, IN NO EVENT SHALL EITHER PARTY BE
LIABLE TO THE OTHER PARTY FOR ANY INDIRECT, INCIDENTAL, CONSEQUENTIAL, SPECIAL,
PUNITIVE OR EXEMPLARY DAMAGES IN CONNECTION WITH THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, HOWEVER CAUSED, UNDER ANY THEORY OF
LIABILITY.

 

Article VIII.
MISCELLANEOUS

 

Section 8.01     Relationship of Parties. For the purposes of this Agreement,
each party hereto shall be, and shall be deemed to be, an independent contractor
and not an agent, partner, joint venturer, representative or employee of any
other party. No party shall have authority to make any statements,
representations, compromises of rights or commitments of any kind, assume or
create any obligations, or to accept process for or take any other action which
shall be binding on the other parties, except as may be explicitly provided for
herein or authorized in writing by the other parties.

 

Section 8.02     Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given (and shall be
deemed to have been duly given upon receipt) by delivery in person or facsimile
(received by the person to which it is addressed prior to 5 p.m., local time, on
a business day for such person), by registered or certified mail (postage
prepaid, return receipt requested) or by recognized overnight courier service to
the respective parties hereto at the following addresses (or at such other
address for a party as shall be specified in a notice given in accordance with
this Section 8.02):

 

if to Licensor:

 

c/o Boston Scientific Corporation
One Boston Scientific Place
Natick, Massachusetts 01760
Attention:  Chief Financial Officer
Facsimile:  508-650-8956

 

 
 

--------------------------------------------------------------------------------

 

 

with a copy to:

 

Boston Scientific Corporation

One Boston Scientific Place

Natick, Massachusetts 01760

Attention:   Chief Corporate Counsel

Facsimile:  508-650-8956

 

if to Licensee:

 

MRI Interventions, Inc.

40 S. Main St., Suite 2550

Memphis, TN 38103

Attention: Vice President, Business Affairs

Facsimile: 901-522-9400

 

with a copy to:

 

MRI Interventions, Inc.

40 S. Main St., Suite 2550

Memphis, TN 38103

Attention: Chief Financial Officer

Facsimile: 901-522-9400

 

Section 8.03     Severability. If any term or other provision of this Agreement
is invalid, illegal or incapable of being enforced by any applicable law or
public policy, all other conditions and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions contemplated by this Agreement is not affected in
any manner materially adverse to any party hereto. Upon such determination that
any term or other provision is invalid, illegal or incapable of being enforced,
the parties hereto shall negotiate in good faith to modify this Agreement so as
to effect the original intent of the parties as closely as possible in a
mutually acceptable manner in order that the transactions contemplated by this
Agreement are consummated as originally contemplated to the fullest extent
possible.

 

Section 8.04     Entire Agreement. This Agreement, the Purchase Agreement, the
Transfer Documents, the Amendments, the CPI Agreements and the BSN Agreements
constitute the entire agreement of the parties hereto with respect to the
subject matter hereof and thereof and supersede all prior agreements and
undertakings, both written and oral, between Licensor and Licensee with respect
to the subject matter hereof and thereof.

 

Section 8.05     Assignment. This Agreement shall not be assigned by Licensor by
operation of law or otherwise, except that the Licensor may assign all or any of
its rights and obligations hereunder to (i) any Affiliate of Licensor, and (ii)
a person that acquires all of the capital stock, or substantially all of the
assets, of the division or business unit of Licensor responsible for the
Transferred Intellectual Property. This Agreement shall not be assigned by
Licensee by operation of law or otherwise, except that Licensee may assign all
or any of its rights and obligations hereunder to (i) any Affiliate of Licensee;
provided that no such assignment to an Affiliate shall relieve Licensee of its
obligations hereunder, and (ii) a person that acquires all of the capital stock,
or substantially all of the assets, of Licensee, or of the division, business
unit or Affiliate of Licensor responsible for the Licensed Patents.

 

 
 

--------------------------------------------------------------------------------

 

 

Section 8.06     Amendment. This Agreement may not be amended or modified except
(a) by an instrument in writing signed by, or on behalf of, Licensor and
Licensee, or (b) by a waiver in accordance with Section 8.07.

 

Section 8.07     Waiver. Either party to this Agreement may (a) extend the time
for the performance of any of the obligations or other acts of the other party,
(b) waive any inaccuracies in the representations and warranties of the other
party contained herein or in any document delivered by the other party pursuant
hereto, or (c) to the extent permitted by applicable law, waive compliance with
any of the agreements of the other party or conditions to such party’s
obligations contained herein. Any such extension or waiver shall be valid only
if set forth in an instrument in writing signed by the party to be bound
thereby. Any waiver of any term or condition shall not be construed as a waiver
of any subsequent breach or a subsequent waiver of the same term or condition,
or a waiver of any other term or condition of this Agreement. The failure of
either party hereto to assert any of its rights hereunder shall not constitute a
waiver of any of such rights.

 

Section 8.08     Parties in Interest. This Agreement shall be binding upon and
inure solely to the benefit of each party hereto and their respective successors
and permitted assigns, and, except as specifically contemplated or required
herein, nothing in this Agreement, express or implied, is intended to or shall
confer upon any other Person any right, benefit or remedy of any nature
whatsoever under or by reason of this Agreement.

 

Section 8.09     Other Remedies; Specific Performance. Except as otherwise
provided herein, any and all remedies herein expressly conferred upon a party
will be deemed cumulative with and not exclusive of any other remedy conferred
hereby, or by law or equity upon such party, and the exercise by a party of any
one remedy will not preclude the exercise of any other remedy; provided, that,
notwithstanding any provision herein to the contrary, this Agreement is not
terminable by Licensor due to Licensee’s breach. The parties hereto agree that
irreparable damage would occur in the event that any provision of this Agreement
is not performed in accordance with the terms hereof and that the parties hereof
shall be entitled to specific performance of the terms hereof, in addition to
any other remedy at law or equity.

 

Section 8.10     Interpretive Rules. The words “hereof,” “herein” and
“hereunder” and words of similar import when used in this Agreement refer to
this Agreement as a whole and not to any particular provision of this Agreement,
and all Article and Section references are to this Agreement unless otherwise
specified. The words “include,” “includes” and “including” will be deemed to be
followed by the phrase “without limitation.” The word “days” means calendar days
unless otherwise specified herein. The headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. No provision of this Agreement shall be
construed to require either party or their respective officers, directors,
subsidiaries or Affiliates to take any action which would violate or conflict
with any applicable law. The word “if” means “if and only if.” The word “or”
shall not be exclusive. The meanings given to terms defined herein will be
equally applicable to both the singular and plural forms of such terms. Whenever
the context may require, any pronoun includes the corresponding masculine,
feminine and neuter forms. Except as otherwise expressly provided herein, all
references to “dollars” or “$” will be deemed references to the lawful money of
the United States of America.

 

Section 8.11     Governing Law. This Agreement shall be governed by, and
construed in accordance with the laws of the Commonwealth of Massachusetts
applicable to contracts executed in and to be performed in that state.

 

 
 

--------------------------------------------------------------------------------

 

 

Section 8.12     Consent to Jurisdiction. Each of the Licensor and Licensee
hereby irrevocably submits to the exclusive jurisdiction of the state courts of
the Commonwealth of Massachusetts and to the jurisdiction of the United States
District Court for the District of Massachusetts, for the purpose of any action
or proceeding arising out of or relating to this Agreement and each of the
Licensor and Licensee hereby irrevocably agrees that all claims in respect to
such action or proceeding may be heard and determined exclusively in any
Massachusetts state or federal court witting in the City of Boston. Each of the
Licensor and Licensee agrees that a final judgment in any action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Each of the Licensor and
Licensee irrevocably consent to the service of the summons and complaint and any
other process in any other action or proceeding relating to the transactions
contemplated by this Agreement, on behalf of itself or its property, by the
personal delivery of copies of such process to such party. Nothing in this
Section 8.12 shall affect the right of any party to serve legal process in any
other manner permitted by law.

 

Section 8.13      Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY WAIVES
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY WITH RESPECT TO ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT
OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT. EACH OF THE PARTIES HERETO HEREBY (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER, AND (B) ACKNOWLEDGES THAT IT HAS BEEN INDUCED
TO ENTER INTO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 8.13.

 

Section 8.14     Counterparts. This Agreement may be executed and delivered
(including by facsimile transmission) in one or more counterparts, and by the
different parties hereto in separate counterparts, each of which when executed
and delivered shall be deemed to be an original but all of which taken together
shall constitute one and the same agreement.

 

Section 8.15     Headings. The descriptive headings contained in this Agreement
are included for convenience of reference only and shall not affect in any way
the meaning or interpretation of this Agreement.

 

Section 8.16     Publicity. Neither party shall use any word, name, logo, image,
symbol, slogan, sample or design of the other party or the other party’s
product, or any quote or statement from an employee, consultant or agent of the
other party, in any written or oral advertisement, endorsement or other
promotional materials without the prior approval of an authorized representative
of the other party or as otherwise contemplated under this Agreement or another
agreement between the parties.

 

[The remainder of this page is intentionally left blank.]

 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, and intending to be legally bound hereby, the parties hereto
have caused this Exclusive License Agreement to be duly executed and delivered
as a sealed instrument as of the date and year first above written.

 

 

 



 

BOSTON SCIENTIFIC NEUROMODULATION CORPORATION

 

 

 

 

 

By:          /s/
Tony McAnally                                                                                                 

 

Name:  Tony McAnally

 

Title: VP Finance

 

 

 

 

 

MRI INTERVENTIONS, INC.

 

 

 

 

 

By:        /s/ Kimble
Jenkins                                                                                                     

 

Name:  Kimble Jenkins

 

Title: Chief Executive Officer



 

 